[Cite as Baker v. Greenlee, 2012-Ohio-3760.]




                       IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




MARTIN BAKER,                                  :     APPEAL NO. C-110779
                                                     TRIAL NO. A-1102737
     Plaintiff-Appellant,                      :

     vs.                                       :            O P I N I O N.

TINA GREENLEE,                                 :

    and                                        :

WILLIAM O. REILLY,                             :

    Defendants-Appellees.                      :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: August 22, 2012


Thomas F. Payne for Plaintiff-Appellant,

John H. Flessa for Defendants-Appellees.




Please note: This case has been removed from the accelerated calendar.
                       OHIO FIRST DISTRICT COURT OF APPEALS



HENDON, Presiding Judge.

       {¶1}   Defendant-appellant Martin Baker appeals from the trial court’s

judgment dismissing Baker’s complaint for lack of venue and for lack of personal

jurisdiction over defendants-appellees Tina Greenlee and William Reilly. For the

following reasons, we reverse the trial court’s judgment and remand this case for

further proceedings.

       {¶1}   Baker is a resident of Ohio. Greenlee and Reilly both reside in

Kentucky. Baker filed a complaint in the Hamilton County Court of Common Pleas.

In count one of his complaint, Baker alleged that Reilly, acting as Greenlee’s agent,

had converted Baker’s truck and the tools that were in it when Reilly had come into

Ohio from Kentucky and had taken Baker’s truck without his permission. In counts

two and three of his complaint, Baker pleaded a conversion claim against Greenlee

and an unjust enrichment claim against Greenlee and Reilly. These claims related to

personal and real property located in Kentucky. In count four, Baker moved the

court for a partition of property, requesting that the court order a sale of the truck,

which Baker c0-owned with Greenlee, and a distribution of the proceeds.

       {¶2}   The trial court dismissed Baker’s complaint for lack of personal

jurisdiction over Greenlee and Reilly and for improper venue pursuant to Civ.R.

12(B)(2) and (B)(3), respectively.

       I.      PERSONAL JURISDICTION ON COUNT ONE, CONVERSION IN OHIO

       {¶3}   In his first assignment of error, Baker claims that the trial court erred

in dismissing his complaint for lack of personal jurisdiction. We note that in his

appellate brief, Baker limits his analysis to count one in his complaint─the

conversion claim relating to the truck and tools. We address this count first.




                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}    “Where a defendant asserts that the court lacks personal jurisdiction

over him, the plaintiff has the burden to establish the court's jurisdiction.” Interior

Servs. v. Iverson, 1st Dist. No. C-020501, 2003-Ohio-1187, ¶ 7. In this case, the trial

court did not conduct an evidentiary hearing. Baker therefore only had to make a

prima facie case of jurisdiction to defeat the motion to dismiss. Id. In addition,

absent a hearing, the trial court was required to view the allegations in the pleadings

and the affidavits submitted to the court in a light most favorable to Greenlee and

Reilly, resolving all reasonable competing inferences in their favor. Id. Our review of

the trial court’s decision is de novo. Id.

                                       TWO-PRONG TEST

       {¶5}    A court has personal jurisdiction over an out-of-state defendant when

(1) the state's “long arm” statute and applicable rule of civil procedure confer

personal jurisdiction and (2) where granting jurisdiction under the statute and rule

would not deprive the defendant of the right to due process under the Fourteenth

Amendment to the United States Constitution. U.S. Sprint Communications Co., Ltd.

Partnership v. Mr. K's Foods, Inc., 68 Ohio St.3d 181, 183-184, 1994-Ohio-504, 624

N.E.2d 1048; Kentucky Oaks Mall Co. v. Mitchell’s Formal Wear, 53 Ohio St.3d 73,

75-76, 559 N.E.2d 477 (1990).

                       Ohio’s Long Arm Statute and Civ.R. 4.3

       {¶6}    Ohio’s long-arm statue, R.C. 2307.382, and Civ.R. 4.3 apply to the first

prong of this test. In pertinent part, R.C. 2307.382(A)(3) states that, “[a] court may

exercise personal jurisdiction over a person who acts directly or by an agent, as to a

cause of action arising from the person’s * * * causing tortious injury by an act or

omission in this state.” Civ.R. 4.3(A)(3) allows for service of process on an out-of-




                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



state defendant where the defendant is alleged to have caused “tortious injury by an

act or omission in this state, including, but not limited to, actions arising out of the

ownership, operation, or use of a motor vehicle * * * .”

       {¶7}    Here, Baker’s complaint provides that Greenlee and Baker caused him

tortious injury in Ohio when Reilly, acting as Greenlee’s agent, came into Ohio from

Kentucky and took Baker’s truck and his tools without permission.1 These facts

satisfy the first prong of the personal jurisdiction test in regard to count one of

Baker’s complaint.

              Minimum Contacts, Fair Play, and Substantial Justice

       {¶8}    As to the second prong of the test, Ohio courts “may assert personal

jurisdiction over a nonresident defendant if the nonresident has certain minimum

contacts with Ohio so that the case does not offend traditional due process concerns

of fair play and substantial justice. State ex rel. Toma v. Corrigan, 92 Ohio St.3d

589, 593, 2001-Ohio-1289, 752 N.E.2d 281; see also Internatl. Shoe Co. v.

Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L.Ed. 95 (1945).

       {¶9}    There are numerous ways a defendant may establish “minimum

contacts” with a forum state. As it pertains to this count, a nonresident defendant has

established minimum contacts with a forum state where the contacts proximately

result from actions by the defendant that create a substantial connection with the

forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76, 105 S.Ct. 2174,

85 L.Ed.2d 528 (1985); Internatl. Shoe, supra.




1 Although Greenlee and Baker shared ownership of the truck, Baker has adequately pleaded a
conversion claim based on Keys v. Pittsburg & Wheeling Coal Co., 58 Ohio St. 246, 50 N.E. 911
(1898).


                                                 4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} According to Baker’s complaint, Greenlee and Reilly purposefully

directed their actions toward an Ohio resident in Ohio when Reilly took Baker’s truck

and tools. Consequently, Greenlee and Reilly had “minimum contacts” with Ohio as

it pertains to count one.

       {¶11} The final step in our analysis is determining whether exercising

personal jurisdiction over Greenlee and Reilly on count one would comport with “fair

play and substantial justice.” In Burger King, the United States Supreme Court held

that the following factors may be relevant to such a determination: the burden on the

defendant, the forum state’s interest in adjudicating the dispute, the plaintiff’s

interest in obtaining convenient and effective relief, the interstate judicial system’s

interest in obtaining the most efficient resolution of controversies, and the shared

interest of the several states in furthering fundamental substantive social policies.

Burger King at 477, citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 292, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980).

       {¶12} The relevant factors in this case weigh in favor of exercising personal

jurisdiction over Greenlee and Reilly. Greenlee and Reilly reside in Walton,

Kentucky. The trial court noted on the record that Walton was “not too far away.”

This is not a case where the defendants live hundreds or thousands of miles from the

forum state. Further, a state generally has a “manifest interest” in providing its

residents with a convenient forum for redressing injuries inflicted by out-of-state

actors. Burger King, at 473.

       {¶13} We therefore hold that the trial court has personal jurisdiction over

Greenlee and Reilly on count one.




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       II.     Personal Jurisdiction on Counts Two, Three, and Four

       {¶14} Baker contends that the remainder of his claims can be joined under

Civ.R. 18(A). But Civ.R. 18(A) does not automatically allow for joinder of out-of-

state claims, as Baker seems to suggest. In U.S. Sprint, the Ohio Supreme Court held

that “[o]nce an Ohio court acquires personal jurisdiction over a nonresident

defendant for claims arising in Ohio, Civ.R. 18(A) permits joinder of related claims

that do not arise in Ohio, as long as granting jurisdiction for all claims does not

deprive defendant of the right to due process of law.” U.S. Sprint, 68 Ohio St.3d at

syllabus, 624 N.E.2d 1048.

       {¶15} In U.S. Sprint, only six of seventeen breach of contract claims brought

by U.S. Sprint against Mr. K’s Foods, Inc., a foreign corporation, had arisen in Ohio.

In holding that the out-of-state claims had been properly joined under Civ.R. 18(A),

the court noted that all seventeen claims were of a similar nature─each was a breach

of contract claim for telephone services requested by Mr. K’s for business purposes.

Id., at 188. The court also noted that “the very nature and factual similarity among

all seventeen causes of action * * *[gave] rise to the court’s interest in litigating them

all in one forum” so as to avoid inconsistent verdicts. Id. Overall, the court appears

to have analyzed the inconvenience or “fairness” to the defendant and the interest

the state had in adjudicating all seventeen claims, together. Id.

       {¶16} In this case, the record is not sufficiently developed in regards to

whether joining Baker’s remaining claims would violate Greenlee’s or Reilly’s due

process rights. We therefore remand this case to the trial court for such a

determination.




                                                6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} Accordingly, we reverse trial court’s judgment finding a lack of

personal jurisdiction over Greenlee and Reilly on counts two, three, and four and we

remand this cause for further proceedings on these claims.

       {¶18} Baker’s first assignment of error is sustained.

       III.    Venue

       {¶19} In his second assignment of error, Baker asserts that the trial court

erred when it held that venue was improper. Our review is de novo. Starks v. Choice

Hotels Internatl., 175 Ohio App.3d 510, 2007-Ohio-1019, 887 N.E.2d 1244, ¶ 7.

       {¶20} Civ.R. 3(B)(3) states that venue is proper in “a county in which the

defendant conducted activity that gave rise to the claim for relief.” Greenlee and

Reilly allegedly converted Baker’s truck and tools in Hamilton County.               Baker

brought his cause of action in Hamilton County. Venue in Hamilton County on

count one is proper. Should the trial court determine that any or all of Baker’s other

claims may be joined under Civ.R. 18(A), venue would be proper on those counts, as

well, pursuant to Civ.R. 3(E). We therefore sustain the second assignment of error.

       {¶21} In sum, we hold that the trial court has personal jurisdiction over

Greenlee and Reilly as to count one in Baker’s complaint, and that Hamilton County

is the proper venue for this count. This cause is remanded for the trial court for

further proceedings to determine whether the remaining counts may be joined under

Civ.R. 18(A) and Civ.R. 3(E).

                                              Judgment reversed and cause remanded.

DINKELACKER and FISCHER, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.


                                                 7